Case: 21-1604    Document: 6     Page: 1   Filed: 03/11/2022




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                ROLAND CORPORATION,
                   Plaintiff-Appellant

                            v.

                INMUSICBRANDS, INC.,
                    Defendant-Appellee
                  ______________________

                        2021-1604
                  ______________________

   Appeal from the United States District Court for the
Southern District of Florida in No. 1:17-cv-22405-FAM,
Chief Judge Frederico A. Moreno.
                ______________________

                       ORDER
    Upon consideration of Roland Corporation’s motion to
voluntarily dismiss this appeal pursuant to Rule 42(b) of
the Federal Rules of Appellate Procedure,
    IT IS ORDERED THAT:
    (1) The appeal is reactivated, and the motion to volun-
tarily dismiss is granted.
Case: 21-1604     Document: 6    Page: 2      Filed: 03/11/2022




2               ROLAND CORPORATION   v. INMUSICBRANDS, INC.



    (2) Each side shall bear its own costs.
                                   FOR THE COURT

 March 11, 2022                    /s/ Peter R. Marksteiner
     Date                          Peter R. Marksteiner
                                   Clerk of Court



ISSUED AS A MANDATE: March 11, 2022